PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/986,128
Filing Date: 22 May 2018
Appellant(s): Millar et al.



__________________
Anthony F. Bonner Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of Claims 27, 28, and 34 under 35 U.S.C. 102(a)(1) over WO002078425A1 (D’arcy). 
Rejection of claims 21 and 22 under 35 U.S.C. 103 over US20150107154A1 (Visser) in 	view of US20150223418A1 (Collins). 
Rejection of claims 23-26 under 35 U.S.C. 103 over US20150107154A1 (Visser) in view of 	US20150223418A1 (Collins) and in further view of US20160309659A1 (Guy).
Rejection of claims 11-14, 16 under 35 U.S.C. 103 over US20150107154A1 (Visser) in view 	of US20160309659A1 (Guy).
Rejection of claim 15 under 35 U.S.C. 103 over US20150107154A1 (Visser) in view of 	US20160309659A1 (Guy) and in further view of US20150223418A1 (Collins).
Rejection of Claims 29-33 under 35 U.S.C. 103 over WO002078425A1 (D’arcy) in view of 	US20160309659A1 (Guy).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection of claims 15, 21-26, 27-34 under 35 U.S.C. 112(a), as complying with the enablement requirement. 
(2) Response to Argument
A.  Rejection of Claims 27, 28, and 34 under 35 U.S.C. 102(a)(1) over WO002078425A1 (D’arcy). 
Applicant argues, first, that D’arcy does not teach “a spigot that is adapted to maintain a level of fluid within the body below the elevation envelope.” 
This is not found persuasive because it is noted that D’arcy in fact does teach the claimed limitations of Independent claim 27. Applicant argues that “a spigot” would not be interpreted by one of ordinary skill in the art as a drainage outlet. However, applicant’s specification states in:
Para0006: and a spigot that is adapted to maintain a level of the fluid within the body below the elevation envelope.
Para0025: Additionally, some embodiments of the bed seed holder have a flange and a spigot. In these embodiments, the bed seed holder may receive and maintain a predetermined volume of water (and/or nutrients) such that the seeds are submerged in the water. The flange allows water to pool, thereby submerging the seeds. The spigot may be positioned to prevent water from pooling to a depth that is greater than a predetermined depth and is positioned such that overflow is directed to a waste receiving reservoir, such as on a track. The bed seed holder and methods of using the bed seed holder will be described in more detail below.
Applicant’s specification fails to provide evidence that the spigot functions only as a drain, as is being argued. The specification clearly states that the spigot functions to maintain a certain amount of water level but does not specifically determine if that is via drainage or influx of water. Additionally, the claims are given their broadest reasonable 
A device used to control the flow of liquid from something such as a barrel. 
Therefore, given the broadest reasonable interpretation of the recited language, in view of applicant’s specification, the term spigot interpreted as an inlet of water.
Applicant argues, second, that D’arcy does not teach “a spigot that is adapted to maintain a level of fluid within the body below the elevation envelope.” 
Applicant argues: 
The language “below the elevation envelope” specifically recites that the spigot is used to reduce the level of the fluid. Stated another way, the “inlet 29” from D’arcy cannot “maintain a level of the fluid within the body below the elevation envelope...” because the spigot 29 introduces more fluid into the reservoir 25. The inlet 29 of D’arcy can only maintain a fluid level above a predetermined level. Thus, because D’arcy only teaches an inlet 29, D’arcy cannot teach at least this element of claim 27.
This is not found persuasive because the functional limitations “used to reduce the level of fluid” and “maintain of level of fluid below the elevation envelope” are not equal in scope. It is appellant’s assumption/own opinion to read “used to reduce the level of fluid” interpretation into the claimed limitation. The claims nowhere claim or even suggest that the spigot “is used to reduce the level of fluid”. D’arcy reproduced below shows that the spigot (29) is adapted to maintain a level of fluid within the body (17) below the elevation envelope (distances between A and B). Any level of water produced into the body via turning on and off the spigot (29) would still be considered maintaining a level of fluid. The spigot 29 of D’arcy is adapted to maintain a level of the fluid within 

    PNG
    media_image2.png
    343
    574
    media_image2.png
    Greyscale

Applicant further argues: 
Further, the Examiner appears to be reading a “bed seed holder” to be the entire apparatus of FIG. 2 (reproduced below) of D’arcy. The Examiner appears to be reading “at least one seed receptacle” to be the trays 17 of D’arcy. Because of this interpretation, D’arcy cannot teach “a body having a crown surface and a flange that define an elevation envelope [and] a spigot that is adapted to maintain a level of the fluid within the body below the elevation envelope” as recited in claim 27 because the “elevation envelope” of D’arcy must be the top of the tray 17, which renders any “spigot” (such as drain outlets 27 and 30) without purpose.
The examiner respectfully disagrees because the examiner is reading “the bed seed holder” to be the trays showed in (Figure 3, Reference Characters 17) and the “at least one seed receptacle” to be the bed showed in (Figure 3, Reference Character 21). Additionally, each tray on each level is coupled to a separate spigot (29) and drain 
B. Rejection of Claims 29-33 under 35 U.S.C. 103 over WO002078425A1 (D’arcy) in view of US20160309659A1 (Guy).
All dependent claims stand rejected based on their dependency. 
C. Rejection of claims 21 and 22 under 35 U.S.C. 103 over US20150107154A1 (Visser) in view of US20150223418A1 (Collins). 
Applicant argues that Visser in view of Collins does not teach “a spigot that is adapted to maintain a level of the fluid within the body below the elevation envelope; and a watering component that selectively controls distribution of water to the bed seed holder.”

Applicant, first, argues:
The Examiner admits that Visser does not teach a spigot. Regarding Collins, the Examiner argues that the grow tube 10 are “spigots” as recited in claim 21. However, Collins teaches “vertically configured arrays of grow tubes to produce near year-round ideal plant and beneficial soil organism (BSO) growing conditions” (paragraph [0002]). The “vertically configured arrays of grow tubes” do not have a seed receptacle extending into the body. Further, Collins teaches “[t]he periodically injected fertigation fills the upper inlet reservoir 9 and at the same time, drains by gravity flow into the light-weight porous grow 
This is not found persuasive because the examiner is not relying on the Collins reference to teach “the bed seed holder” or “bed seed receptacles extending into the body”. Rather, Collins is being relied on to teach an additional form of water input from the spigots (8). Visser alone teaches the structural limitations of the bed seed receptacle except the spigot. Visser teaches that the wicks 22 control the distribution of water at reservoir 23 but do not teach selective watering. Collins teaches both selective water and an additional form of watering in the form of a spigot that would maintain a level of fluid within the body below the elevation envelope because water can be added as needed to maintain a level of the fluid. Additionally, the fluid received from the spigot (8) of Collins will be go through the inlet basin (31) through to the growing plants and out through the extension tube (16) thereby still maintaining a level of fluid within the body (10). 
Applicant, second, argues:
Claim 21 further recites “a watering component that selectively controls distribution of water to the bed seed holder....” From this language, it is clear that claim 21 recites a watering component for increasing the fluid level and a spigot for lowering the fluid level (or preventing increase of fluid level). Thus, Collins cannot teach a “spigot” as recited in claim 21 because, like D’arcy, Collins only teaches an inlet.
This is not found persuasive because claim 21 does not recite anywhere that “a watering component for increasing the fluid level and a spigot for lowering the fluid level Visser and Collins teaches. 
D. Rejection of claims 23-26 under 35 U.S.C. 103 over US20150107154A1 (Visser) in view of US20150223418A1 (Collins) and in further view of US20160309659A1 (Guy).
	All dependent claims stand rejected based on their dependency. 
E. Rejection of Claims 11-14 and 16 under 35 U.S.C. 8 103 over US20150107154A1 (Visser) in view of US20160309659A1 (Guy).
Applicant argues that Visser in view of Guy does not teach “at least one seed receptacle extending into the body, wherein the seed receptacle is adapted to maintain a fluid within the seed receptacle.”
Applicant argues:
The Examiner argues that Visser teaches “at least one seed receptacle extending into the body, wherein the seed receptacle is adapted to maintain a fluid within the seed receptacle...” citing paragraph [0040]. However, paragraph [0040] of teaches a “vapour-permeable film 15.” As is clear, a vapour-permeable film 15 does not in any way maintain a fluid within a seed receptacle. The vapour-permeable film 15 is instead a mesh that wicks fluid vapor from the plant, but does nothing to remove the fluid from the seed receptacle or maintain fluid within the receptacle. As a consequence, Visser cannot teach “at least one seed receptacle extending into the body, wherein the seed receptacle is adapted to maintain a fluid within the seed receptacle71’ as recited in claim 11.

	Visser alone teaches at least one seed receptacle (21) extending into the body (Figure 9, paragraph 0040), wherein the seed receptacle is adapted to maintain a fluid within the seed receptacle (paragraph 0040)”. Visser teaches “A bottom 19 can be arranged for this purpose in container 13 having thereunder a predetermined quantity of water 20 or other moisture, possibly with additives such as nutrients.” Visser also teaches “Water 20 can thus be transported out of the reservoir 23 formed below the bottom 19 to roots of the plants 17, 18 at various stages of development.”  The substrate 21 which holds the seed/plant is adapted to maintain a fluid within the seed receptacle by transporting water from reservoir 23 to substrate 21 via wicks 22. 
F. Rejection of claim 15 under 35 U.S.C. 103 over US20150107154A1 (Visser) in view of US20160309659A1 (Guy) and in further view of US20150223418A1 (Collins).
	All dependent claims stand rejected based on their dependency.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
Conferees:
/SHADI S BANIANI/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.